By JUDGE CHARLES H. DUFF
For decision are Exceptions to the Report of the Commissioner in Chancery filed by the Complainant. Argument has been presented and the record carefully reviewed and I hasten to advise you of my opinion.
A Commissioner in Chancery is appointed for the purpose of assisting the Court, not to replace the Court. The Chancellor does not delegate his judicial function and it is his duty to weigh the evidence according to correct principles of law and to arrive at his own conclusions. Hoffecker v. Hoffecker, 200 Va. 119; Higgins v. Higgins, 205 Va. 324. A Commissioner’s Report is not entitled to the weight given to a jury verdict; however it is entitled to great weight when the testimony has been taken in the Commissioner’s presence and the Report should not be disturbed unless it is unsupported by the evidence or the conclusions are clearly erroneous. Parksley National Bank v. Parks, 172 Va. 169; Newton v. Newton, 202 Va. 96; Thrasher v. Thrasher, 202 Va. 594.
When viewed in the light of these familiar principles I am of the opinion that the Report in this instance must be affirmed. In many respects the factual evidence is in hopeless conflict. Likewise, the requirement of corroboration of various of the essential elements of the Complainant’s charge of cruelty *225has not been met. Different minds, all reasonable, might well come to differing conclusions on the evidence presented. On balance I cannot say that there was insufficient evidence in the record to support the Commissioner’s findings and conclusions. Accordingly, the Exceptions must be denied and the Report will be approved.